Case: 21-30157     Document: 00516210259          Page: 1     Date Filed: 02/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 21, 2022
                                   No. 21-30157                          Lyle W. Cayce
                                                                              Clerk

   Eric Prudhomme, individually and on behalf of others similarly situated;
   Elvin Jack, individually and on behalf of others similarly situated,

                                                            Plaintiffs—Appellants,

                                       versus

   Government Employees Insurance Company; Geico
   General Insurance Company,

                                                         Defendants—Appellees.



                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:15-CV-98


   Before King, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          In this appeal of the district court’s denial of class certification,
   Appellants are a group of GEICO customers in Louisiana who received
   payouts for total-loss automobile claims. These customers allege GEICO’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30157      Document: 00516210259            Page: 2    Date Filed: 02/21/2022




                                      No. 21-30157


   proprietary valuation system violated La. R.S. 22:1892B(5) and La. R.S.
   22:1973(A), (B)(5), but their suit veered off the road at the class-certification
   stage. The district court concluded that Appellants’ proposed class failed for
   want of commonality, adequacy, and predominance. Because the district
   court did not abuse its discretion in denying class certification based on its
   adequacy concerns, we AFFIRM without comment on commonality or
   predominance. Cf., e.g., Bell Atl. Corp. v. AT&T Corp., 339 F.3d 294, 303 (5th
   Cir. 2003) (affirming narrowly).
          The Federal Rules of Civil Procedure require that the “representative
   parties [in a class-action] will fairly and adequately protect the interests of the
   class.” Fed. R. Civ. P. 23(a)(4); see also, e.g., Amchem Prods., Inc. v.
   Windsor, 521 U.S. 591, 625–26 (1997) (observing that “[a] class
   representative must . . . ‘possess the same interest and suffer the same injury’
   as the class members” (citations omitted)). This compels attention to “the
   risk of ‘conflicts of interest between the named plaintiffs and the class they
   seek to represent.’” Slade v. Progressive, 856 F.3d 408, 412 (5th Cir. 2017)
   (quoting Feder v. Elec. Data Sys. Corp., 429 F.3d 125, 130 (5th Cir. 2005)).
          Consistent with this obligation, the district court questioned whether
   Appellants’ theory of liability was, in fact, beneficial to the proposed class. It
   was not. Indeed, a portion of the proposed class members received payments
   above (that is, benefitted from) the allegedly unlawful valuation. This
   undermined Appellants’ class-wide theory of liability and thereby doomed
   adequacy. See, e.g., Langbecker v. Elec. Data Sys. Corp., 476 F.3d 299, 315 (5th
   Cir. 2007) (noting “intra class conflicts may negate adequacy,” citing as
   examples Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1189–92
   (11th Cir. 2003), and Pickett v. Iowa Beef Processors, 209 F.3d 1276, 1280 (11th
   Cir. 2000)); see also, e.g., Slade, 856 F.3d at 411–12 (remanding given newly
   raised claim that created intra-class conflict and thereby implicated
   adequacy). See generally Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 n.5



                                           2
Case: 21-30157        Document: 00516210259              Page: 3       Date Filed: 02/21/2022




                                          No. 21-30157


   (2011) (recognizing other Rule 23(a) requirements “tend to merge with” the
   adequacy standard, which typically pertains to conflicts (citation omitted)).
           Neither are we compelled by Appellants’ belated, remedial assertion
   that class members who received overpayments were hypothetically entitled
   to other damages under Louisiana law. Even if true, this does little more than
   raise uncontemplated impediments to certification—like typicality, see Fed.
   R. Civ. P. 23(a)(3) (“[T]he claims . . . of the representative parties [must
   be] typical of the claims or defenses of the class.”); see also, e.g., Stirman v.
   Exxon Corp., 280 F.3d 554, 562 (5th Cir. 2002) (analyzing typicality)—that
   we decline to address as a matter of first impression on these facts. Cf. Slade,
   856 F.3d at 412–15 & n.1 (remanding intervening adequacy problems).
   Appellants simply offer too little, too late.
           Appellants’ remaining arguments are equally unavailing. For one,
   Appellants suggest cases like Mitchell v. State Farm Fire & Cas. Co., 954 F.3d
   700 (5th Cir. 2020), or Stuart v. State Farm, 910 F.3d 371 (8th Cir. 2018),
   involved adequacy. They did not. See Mitchell, 954 F.3d at 710–12 (discussing
   predominance and superiority); Stuart, 910 F.3d at 375–77 (analyzing
   predominance, superiority, and standing). Likewise, Appellants’ invocation
   of Slade is inapt. Nary a word of Slade supports the notion that class
   representatives can shoulder a theory of liability that disadvantages a portion
   of the class they allegedly represent. 1 Nor did we insinuate in Slade that a
   lower court errs by failing to sua sponte remediate intra-class conflicts through
   opt-out. 2 Appellants’ belief otherwise is mistaken.


           1
             To the contrary, we remanded precisely because the district court needed to
   assess adequacy given the potential waiver of class members’ claims. Slade, 856 F.3d at 415.
           2
              This much is evident in the fact that questions about a potential intra-class
   conflict (and as a corollary, the remedial capacity of opt-outs) arose after appeal—not
   before. Id. at 412–15 & n.1.




                                                3
Case: 21-30157   Document: 00516210259       Page: 4   Date Filed: 02/21/2022




                              No. 21-30157


                                                           AFFIRMED.




                                   4